Affirmed; Opinion Filed October 29, 2020




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00980-CV

                IN THE INTEREST OF M.D.M.-C., A CHILD

               On Appeal from the 301st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-09-21123

                        MEMORANDUM OPINION
                 Before Justices Molberg, Carlyle, and Browning
                           Opinion by Justice Carlyle

      Father appeals pro se from the trial court’s August 15, 2019 “Order Modifying

the Parent–Child Relationship,” which appoints Mother as the primary joint

managing conservator of their daughter, M.D.M.-C., and designates Father as a joint

managing conservator. We conclude Father has not presented and briefed his

complaints in accordance with the rules of appellate procedure. Thus, we affirm the

trial court’s judgment in this memorandum opinion. See TEX. R. APP. P. 47.4.

      We hold pro se litigants to the same standards as licensed attorneys and require

them to comply with applicable laws and rules of procedure. See Bolling v. Farmers

Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.);
Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas 2004, pet.

denied). Our appellate rules have specific briefing provisions that require an

appellant to provide an understandable, succinct, and clear argument to support his

contentions and cite and apply relevant law together with appropriate record

references. See TEX. R. APP. P. 38.1; Bolling, 315 S.W.3d at 895; Strange, 126
S.W.3d at 678.

      Father filed his original appellate brief on November 18, 2019. On November

27, 2019, we informed Father by letter that his original brief was deficient in certain

ways. The deficiencies included, among other things, the absence of (1) a complete

list of parties, (2) a concise statement of the case supported by record references,

(3) a concise statement of the facts supported by record references, (4) appropriate

citations to the record, (5) proper certificates of compliance and service, and

(6) relevant appendix documents. See TEX. R. APP. P. 38.1(a), (d), (g), (i), (k). We

instructed Father to file an amended brief that complied with the rules of appellate

procedure within ten days. In addition to the notice of specific deficiencies, our

notice advised Father that his failure to file a compliant amended brief, “may result

in dismissal of this appeal without further notice from the Court.” See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), (c). Father did not file an amended brief. We ordered the appeal

submitted on Father’s November 18, 2019 brief.

      The “Table of Contents” in Father’s seven-page brief lists, with purported

page numbers, multiple items not in the brief, including “Identity of Parties,”

                                          –2–
“Citation to Records,” and “Appendix.” Also, several of the “Authorities” Father

lists are not mentioned in the brief. The “Certificate of Service” states only that the

brief was electronically filed with this Court.

          Father’s “Sole Issue”1 seems to assert the trial court abused its discretion by

appointing Mother, rather than him, as M.D.M.-C.’s primary joint managing

conservator. He contends, without record citation, that the trial court “overlooked”

certain “details,” including evidence at trial that “mom and grandmother [have]

denied him visitation” and he “has brought” M.D.M.-C. a long “way from where she

came from and was there to help her out.” But the brief’s argument section does not

explain—and we are unable to discern—how the evidence in the record warrants a

different result or how Father’s cited authorities support his position.

          Father has the burden to present and discuss his assertions of error in

compliance with the appellate briefing rules. See TEX. R. APP. P. 38.1(i); Bolling,
315 S.W.3d at 895; Strange, 126 S.W.3d at 678. We have no right or obligation to

search through the record to find facts or research relevant law that might support an



    1
        Father’s “Sole Issue” states:

          1. Whether the court review of the child support order from 2010, pro se State of Texas v.
          Cecil Clayton. As it was altered by Whiteout.
          2. Whether the court review the protective order filed by Amanda Turner in the year of
          2017. Granted by 301st Associate Judge Andrew Ten Eyck.
          3. Wheather the court review the case closed trail granting Father custody dismissed Judge
          Mary

        In the argument section of his brief, Father asserts (1) the trial court “abused its discretion in
ordering [Mother] final primary possession of the child” and (2) “[t]he question at hand is that why wasnt
the case evaluation review in the proper way that it should have been.”
                                                    –3–
appellant’s position, because doing so would “improperly transform this Court from

neutral adjudicators to advocates.” Chappell v. Allen, 414 S.W.3d 316, 321 (Tex.

App.—El Paso 2013, no pet.) (citing Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex.

App.—El Paso 2007, no pet.)). Because Father has not adequately briefed his

appellate complaints in accordance with the rules of appellate procedure, he presents

no issue for our review.

      We affirm the trial court’s order.

                                                    /Cory L. Carlyle/
                                                    CORY L. CARLYLE
                                                    JUSTICE


190980F.P05




                                           –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF M.D.M.-C.,                  On Appeal from the 301st Judicial
A CHILD                                        District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-09-21123.
No. 05-19-00980-CV                             Opinion delivered by Justice Carlyle.
                                               Justices Molberg and Browning
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.


Judgment entered this 29th day of October, 2020.




                                         –5–